Exhibit 10.2

 

Grantee:                                     

Shares:                 

 

GLOBAL POWER EQUIPMENT GROUP INC.

STOCK APPRECIATION RIGHT AWARD AGREEMENT

UNDER THE 2004 STOCK INCENTIVE PLAN

 

Agreement made as of                     , 200  , (the “Grant Date”) between
Global Power Equipment Group Inc., a Delaware corporation (the “Company”), and
                     (“Grantee”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Plan (as defined below).

 

1. Grant of Stock Appreciation Right. Pursuant to the Global Power Equipment
Group Inc. 2004 Stock Incentive Plan (the “Plan”), the Company hereby grants to
Grantee, as of the date hereof, a stock appreciation right (the “SAR”) which
represents the right to receive the aggregate dollar value of appreciation
(“Appreciation”) in the Fair Market Value of the Company’s common stock, par
value $0.01 per share (the “Stock”), on                      shares (the
“Granted Shares”). The Appreciation shall be computed by multiplying (a) the
excess, if any, of (i) the Fair Market Value of a share of Stock on the Exercise
Date (as defined below), over (ii) the Fair Market Value of a share of Stock on
the Grant Date, times (B) the number of Granted Shares exercised. The
Appreciation shall be payable by the Company only in shares of Stock. This SAR
is in all respects limited and conditioned as hereinafter provided and is
subject to the terms and conditions of the Plan. Upon certain events, the number
of shares of Stock and/or the exercise and/or settlement prices of this SAR may
be adjusted as provided in the Plan.

 

2. Grantee Bound by Plan. Grantee hereby agrees to be bound by all the terms,
conditions and restrictions described in the Plan, a copy of which is on file
with, and may be obtained from, the Secretary of the Company. The Plan should be
carefully reviewed before any decision is made to exercise the SAR.

 

3. Exercise of SAR. Subject to the terms and conditions contained herein,
including Sections 4 and 5, and in the Plan, the SAR, to the extent vested, may
be exercised, in whole or in part, and the Grantee shall become entitled to
payment of Appreciation with respect to the exercised portion of the SAR, by
written notice to the Company at any time and from time to time after the Grant
Date. The SAR shall not be exercisable in any event after the tenth anniversary
of the date hereof. The SAR is subject to cancellation as provided in the Plan.
Any part of the SAR that Grantee has not exercised as of the date Grantee no
longer serves as director of the Company (“Grantee Termination Date”) shall
expire and be forfeited to the extent not exercised on or before the 365th day
following the Grantee Termination Date, but in no event after the tenth
anniversary of the date hereof.

 

4. Vesting and Payment of Appreciation. Subject to the limitations herein, the
SAR shall vest and be exercisable in installments according to the following
schedule, with respect to each installment set forth in the schedule below on
and after the vesting date applicable to such installment:



--------------------------------------------------------------------------------

Page 2

 

Installment

--------------------------------------------------------------------------------

 

Applicable Vesting Date

--------------------------------------------------------------------------------

   

        % of Granted Shares

       

        % of Granted Shares

       

        % of Granted Shares

       

 

Notwithstanding the foregoing provisions of this Section 4, the SAR shall vest
and become exercisable:

 

(i) as provided in the Plan upon a Change in Control, or

 

(ii) upon the Grantee Termination Date.

 

Upon exercise of all or a portion of this SAR, Grantee shall be paid that number
of shares of Stock equal to the quotient of (i) the Appreciation applicable to
the number of Granted Shares to which this SAR is exercised divided by (ii) the
Fair Market Value of a share of Stock on the date such notice was received by
the Company (the “Exercise Date”), less any shares of Stock withheld to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to this SAR, as specified in Section 13.

 

5. Conditions to Exercise. The SAR may not be exercised by Grantee unless the
following conditions are met:

 

(a) Grantee shall have given written notice to the Company (to the attention of
the Company’s Secretary) with respect to the number of Granted Shares Grantee
intends to exercise; and

 

(b) Legal counsel for the Company must be satisfied at the time of exercise that
the issuance of the shares of Stock upon exercise will be in compliance with the
Securities Act and applicable United States Federal, state, local and foreign
laws.

 

6. Transferability. This SAR (including the right to receive the shares of
Stock) may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated by Grantee, other than by will or the laws of descent
and distribution and, during the lifetime of Grantee, the SAR may be exercised
only by Grantee (or, if Grantee is incapacitated, by Grantee’s legal guardian or
legal representative). In the event of the death of Grantee, the exercise of the
SAR may be made only by the executor or administrator of Grantee’s estate or the
Person or Persons to whom Grantee’s rights under the SAR pass by will or the
laws of descent and distribution. If Grantee or anyone claiming under or through
Grantee attempts to violate this Section 6, such attempted violation shall be
null and void and without effect, and all of the Company’s obligations hereunder
shall terminate. Any shares of Stock received upon



--------------------------------------------------------------------------------

Page 3

 

exercise of this SAR are subject to the restrictions on transfer, if any, and
other rights and obligations set forth in the Plan.

 

7. Administration. Any action reasonably taken or decision reasonably made by
the Committee arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on Grantee and all persons claiming under or through Grantee. By
accepting this grant or other benefit under the Plan, Grantee and each person
claiming under or through Grantee shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Committee.

 

8. Status of Stock. Notwithstanding any other provision of this Agreement, in
the absence of an effective registration statement for issuance under the
Securities Act of the shares to be issued upon exercise of this SAR, or an
available exemption from registration under the Securities Act, the issuance of
shares of Stock upon exercise of this SAR will be delayed until registration of
such shares is effective or an exemption from registration under the Securities
Act is available. The Company intends to use its reasonable best efforts to
ensure that no such delay will occur. In the event an exemption from
registration under the Securities Act is available upon an exercise of this SAR,
Grantee (or the person permitted to exercise this SAR in the event of Grantee’s
death or incapacity), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require to assure compliance with applicable securities laws.

 

Grantee agrees that Stock which may be issued to Grantee by Grantee’s exercise
of the SAR will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable Federal or state securities laws.
Grantee also agrees (i) that the certificates representing the shares issued
under this SAR may bear such legend or legends as the Company deems appropriate
in order to assure compliance with applicable securities laws, (ii) that the
Company may refuse to register the transfer of shares issued under this SAR on
the stock transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of shares issued under this SAR.

 

9. No Implied Rights. Neither this Agreement nor the Plan creates any employment
rights in Grantee, and neither the Company nor any of its Subsidiaries shall
have any liability arising out of the Plan or this Agreement for terminating
Grantee’s employment or reducing Grantee’s responsibilities. No Grantee shall be
deemed for any purpose to be the owner of any Granted Shares subject to any SAR
unless and until (a) the SAR shall have been exercised pursuant to the terms
hereof, (b) the Company shall have issued and delivered the shares of Stock to
the Grantee (or made a book entry registration thereof) and (c) the Grantee’s
name shall have been entered as a stockholder of record on the books of the
Company. Thereupon, Grantee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.

 

10. Notices. Any notice hereunder to the Company shall be addressed to the
Company’s principal executive office, Attention: Compensation Committee of the
Board of



--------------------------------------------------------------------------------

Page 4

 

Directors, and any notice hereunder to Grantee shall be addressed to Grantee at
Grantee’s last address on the records of the Company, subject to the right of
either party to designate at any time hereafter in writing some other address.
Any notice shall be deemed to have been duly given when delivered personally,
one day following dispatch if sent by reputable overnight courier, fees prepaid,
or three days following mailing if sent by registered mail, return receipt
requested, postage prepaid and addressed as set forth above.

 

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns to the Company and all persons lawfully
claiming under Grantee.

 

12. Governing Law. The validity, construction, interpretation, administration
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Agreement, shall be governed by the substantive laws, but
not the choice of law rules, of Delaware, except as superseded by applicable
Federal law.

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC.       Name:     Title:    

 

GRANTEE:                  